Case 1:18-cv-10919-DLC Document 39

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
_-- x
MELANIE RAYDO and DANIEL LANG,

Plaintiffs,

 

~against-

THE CITY OF NEW YORK, NEW YORK CITY
POLICE OFFICER ERIC RODRIGUEZ
individually and in his official capacity, NEW
YORK CITY POLICE OFFICER JOHN DOE #1,
individually and in his official capacity, and NEW
YORK CITY POLICE OFFICERS JOHN AND
JANE DOES #2-#10, individually and in their
official capacities,
Defendants.
- -- x

 

Filed 05/21/20-- -Page--oft—

Wee Lal Ve i

guy rR at Iw TT
POC uy hod “ i

BSLECTRONICALLY PILE’

Au yO A:

DA DATE FILED D: sh 535 |

  
 
 

18 CIVEL 10919 (DLC)

JUDGMENT

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated May 20, 2020, the defendants' December 6 motion

for summary judgment and judgment on the pleadings is granted. Judgment is entered for the

defendants on each of the § 1983 claims. The Court declines to exercise supplemental

jurisdiction over the remaining state law claim for negligent hiring; it is dismissed without

prejudice to refiling in state court,

Dated: New York, New York
May 21, 2020

BY:

RUBY J. KRAJICK

 

Clerk of Court

ILA GD

Deputy Clerk v
